DETAILED ACTION
Response to Amendment
Applicant’s AFCP 2.0 submission filed on 3/01/2021 has NOT been entered; see Examiner’s Amendment below.  Claims 21-40 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/1/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. § 103 have been fully considered but are moot in view of Examiner’s Amendment below; see Interview Summary dated 3/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,110,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JAMES J. DECARLO on 3/12/2021; also see attached proposed Examiner’s Amendment received from Applicant on 3/22/2021.

The application has been amended as follows: 

21.	(Currently Amended) A method comprising: 
receiving, by a processor, at a user's email account, a plurality of messages sent to the user from a plurality of senders; 
identifying, by the processor, a respective sender of each of the received plurality of messages; 
determining, by the processor, a respective type of each of the received plurality of messages; 
generating, by the processor, statistics related to the received plurality of messages based on the identified respective sender and the determined respective type of each of the received plurality of messages; 
providing, by the processor, the generated statistics for display to the user on a user device, the generated statistics enabling identification of senders whose emails need to be consolidated, so that when consolidated, each consolidated email from a sender is displayed as an unopened single entry in an inbox; 
receiving, by the processor, from the user device, input that corresponds to displayed information about a sender that is part of the generated statistics displayed on the user device; and
 causing, by the processor, modification of a set of messages related to the sender within [[an]] the inbox of the user based on the received input, said modification causing to be consolidated in accordance with 

32. (Currently Amended) A computing system comprising:
at least one processor; and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
message receiving logic executed by the processor for receiving, at a user’s email account, a plurality of messages sent to the user from a plurality of senders;
identifying logic executed by the processor for identifying a respective sender of each of the received plurality of messages;
determining logic executed by the processor for determining a respective type of each of the received plurality of messages;
generating logic executed by the processor for generating statistics related to the received plurality of messages based on the identified respective sender and the determined respective type of each of the received plurality of messages;
providing logic executed by the processor for providing the generated statistics for display to the user on a user device, the generated statistics enabling identification of senders whose emails need to be consolidated, so that when consolidated, each consolidated email from a sender is displayed as an unopened single entry in an inbox;
receiving logic executed by the processor for receiving from the user device, input that corresponds to displayed information about a sender that is part of the generated statistics displayed on the user device; and
inbox logic executed by the processor for causing modification of a set of messages related to the sender within [[an]] the inbox of the user based on the received input, said  to be consolidated in accordance with 

38. (Currently Amended) A non-transitory computer readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor, cause the processor to:
receive, at a user’s email account, a plurality of messages sent to the user from a plurality of senders;
identify a respective sender of each of the received plurality of messages;
determine a respective type of each of the received plurality of messages;
generate statistics related to the received plurality of messages based on the identified respective sender and the determined respective type of each of the received plurality of messages;
provide the generated statistics for display to the user on a user device, the generated statistics enabling identification of senders whose emails need to be consolidated, so that when consolidated, each consolidated email from a sender is displayed as an unopened single entry in an inbox;
receive, from the user device, input that corresponds to displayed information about a sender that is part of the generated statistics displayed on the user device; and
cause modification of a set of messages related to the sender within [[an]] the inbox of the user based on the received input, said modification causing to be consolidated in accordance with 

Allowable Subject Matter
Claims 21-40 are allowed.

claims 21-40 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receive, at a user’s email account, a plurality of messages sent to the user from a plurality of senders; identify a respective sender of each of the received plurality of messages; determine a respective type of each of the received plurality of messages; generate statistics related to the received plurality of messages based on the identified respective sender and the determined respective type of each of the received plurality of messages; provide the generated statistics for display to the user on a user device, the generated statistics enabling identification of senders whose emails need to be consolidated, so that when consolidated, each consolidated email from a sender is displayed as an unopened single entry in an inbox; receive, from the user device, input that corresponds to displayed information about a sender that is part of the generated statistics displayed on the user device; and cause modification of a set of messages related to the sender within the inbox of the user based on the received input, said modification causing emails from the sender to be consolidated in accordance with information indicated by said input”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art but found no references that taught consolidating emails and displaying said consolidated emails as an unopened single entry in the inbox as claimed; see Interview Summary dated 3/12/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEON Y TSENG/Examiner, Art Unit 2441   

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441